Citation Nr: 0421772	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  03-26 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for residuals of cold 
injury of the face, hands, and feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Cleveland, 
Ohio, Regional Office of the Department of Veterans Affairs 
(VA) which, inter alia, denied the veteran's claims of 
entitlement to service connection for tinnitus, a bilateral 
knee disability and residuals of cold injury of the face, 
hands, and feet.  In March 2003, the veteran's claims file 
was transferred to the Lincoln, Nebraska, VA Regional Office 
(RO).

On July 23, 2004, the veteran's representative filed a motion 
to the Board to advance the veteran's case on the appellate 
docket.  The motion was granted by the Board on July 30, 
2004.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that 
tinnitus is not related to military service or to his 
service-connected hearing loss. 

2.  The veteran's current bilateral knee disability was not 
shown in active service or for many years thereafter.

3.  A disability affecting the face, hands, and feet due to a 
freezing injury was not shown in active service or for many 
years thereafter, and there is no competent evidence of 
record relating any such disability to military service or to 
any incident therein.




CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
military service, nor is it proximately due to 
service-connected hearing loss.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

2.  A bilateral knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).

3.  A disability affecting the face, hands and feet due to a 
freezing injury was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

The RO has provided the appellant with express notice of the 
provisions of the VCAA in correspondence dated in February 
2003 and September 2003, in which it provided the appellant 
with an explanation of how VA would assist him in obtaining 
necessary information and evidence.  The appellant has been 
made aware of the information and evidence necessary to 
substantiate his claims and has been provided opportunities 
to submit such evidence.  

A review of the claims file also shows that VA has conducted 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claims during the 
course of this appeal.  Finally, no additional, relevant 
evidence has been identified that has not otherwise been 
requested or obtained.  In this regard, the Board notes that 
the RO had attempted to obtain the veteran's records of 
medical treatment during service at Irwin Army Community 
Hospital at Ft. Riley, Kansas, and those records pertaining 
to his claim for benefits from the Social Security 
Administration (SSA).  However, in correspondence dated in 
March 2003, the records department of Irwin Army Community 
Hospital at Ft. Riley, Kansas, informed the RO that its 
search revealed no records pertaining to the veteran.  In 
correspondence dated in January 2004, the SSA reported that 
the veteran's SSA claims folder had been destroyed.  Those 
records obtained by VA and associated with the veteran's 
claims file include his service medical records and extensive 
private treatment records dated from 1973 to 2002.  

The Board concludes that the appellant has been notified of 
the evidence and information necessary to substantiate his 
claims, and has been notified of VA's efforts to assist with 
these claims.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating the claims.  The Board 
notes that a VA examination and nexus opinion addressing the 
veteran's claims for service connection for a bilateral knee 
disability and residuals of cold injury to his face, hands, 
and feet were not provided to him.  Although the veteran was 
not examined for the purpose of addressing these claims, the 
Board finds that no examination was required.  See 38 C.F.R. 
§ 3.159(c)(4).  

Pertinent Laws and Regulations

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. § 1110.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge from active duty when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.

(a.)  Entitlement To Service Connection For Tinnitus

Service connection is in effect for bilateral sensorineural 
hearing loss which is currently rated noncompensably 
disabling.  The veteran's service medical records show no 
report of complaints of tinnitus during active duty.  Private 
medical records associated with the claims file show that the 
veteran reported having tinnitus symptoms for many years.  
The report of a VA audiological examination conducted in 
March 2003 shows that the veteran reported having constant 
tinnitus which began approximately 20 to 25 years earlier.  
Although the examiner determined that the veteran had 
bilateral sensorineural hearing loss which was as likely as 
not due to exposure to acoustic trauma in service, the 
examiner also opined that the reported date of onset of 
tinnitus many years after service made it not at least as 
likely as not that the tinnitus was the result of in-service 
acoustic trauma.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1110; 38 C.F.R. § 3.303.  The service medical 
records contain no report of tinnitus, and there is no post-
service medical evidence of tinnitus until approximately in 
the late 1970's to early 1980's.  The VA audiologist who 
examined the veteran in March 2003 expressed the opinion that 
the veteran's tinnitus was not due to exposure to acoustic 
trauma in service.  The evidence, on its face, does not show 
chronic tinnitus in service, or continuity of symptoms after 
service, as would permit direct service connection.  However, 
consideration must also be given to secondary service 
connection, which may be granted for disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  However, in an 
addendum to the examination report found that the veteran's 
tinnitus was not secondary to his hearing loss.  Accordingly, 
service connection for tinnitus, on either a direct or 
secondary basis, is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

(b.)  Entitlement To Service Connection For A Bilateral Knee 
Disability.

The veteran's service medical records show normal findings 
relating to his knees on pre-enlistment examination in 
December 1951 and induction examination in January 1953.  In 
his medical history questionnaire on induction he denied 
having any "trick" or locked knee, arthritis, painful or 
swollen joints, lameness or a bone or joint deformity.  His 
service medical records show no treatment for any complaints 
pertaining to his knees throughout his entire period of 
service.  On separation examination in December 1954, his 
knees were normal and he denied having an pertinent medical 
history of a "trick" or locked knee, arthritis, painful or 
swollen joints, lameness or a bone or joint deformity.

The report of a VA examination in April 1975 shows normal 
findings on examination of his knee joints.  Post-service 
medical records dated 1973 to 2002 show that the veteran 
developed bilateral degenerative arthritis of the medial 
compartments of both knees which increased in severity during 
the late 1980's and necessitated surgery in December 1990 for 
a bilateral total knee replacement with prosthetic joints.  
He also had a history of gout.  The veteran's medical records 
show that the veteran continued to experience problems in 
both knees, his left more than his right, in 1999 to 2002 due 
to degenerative joint disease and synovitis.

The veteran contends that his bilateral knee disabilities are 
the result of his duties as an automobile mechanic during 
active service which required him to walk on a hard, cold 
concrete surface.  He believed that his knees were exposed to 
stress from walking on a hard surface and that this was 
further compounded by the freezing temperatures that were his 
working environment while stationed in Alaska.

The Board finds that the medical evidence does not support 
his claim of entitlement to service connection for a 
bilateral knee disability.  His service medical records are 
completely devoid of any mention of knee problems and his 
post-service medical records do not indicate onset of a 
chronic orthopedic disability affecting either knee until 
over 20 years after his separation from active duty.  The 
medical records also contain no nexus opinion linking his 
bilateral knee disability to military service.  To the extent 
that the veteran asserts on his own authority that there 
exists a relationship between his knee disabilities and his 
period of active duty, the records show that his profession 
was not in medicine; accordingly, he does not have the 
requisite medical training to present diagnoses or make 
commentary or opinion regarding medical etiology of his 
disabilities and the Board is not required to assign any 
probative weight to his statements in this regard.  See Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

In view of the above discussion, the Board concludes that 
service connection for a bilateral knee disability is not 
warranted and the veteran's appeal in this regard is denied.  
Because the evidence in this case is not approximately 
balanced with regard to the merits of this claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

(c.)  Entitlement To Service Connection For Residuals Of 
Cold Injury Of The Face, Hands, And Feet.

The veteran filed his claim for VA compensation for frozen 
foot residuals in February 2003, approximately 50 years after 
his separation from service.  He was asked by VA to provide 
information regarding his sources of medical treatment for 
his claimed foot disabilities while his claim was being 
developed.  The claims file indicates, however, that he 
reported only that he was exposed to freezing temperatures 
while stationed in Alaska during active duty and claimed that 
he sustained cold injuries to his face, hands, and feet as a 
result.  His service medical records show that a bilateral 
flat foot condition was noted on pre-induction examination in 
December 1951.  His service medical records show no treatment 
for cold injuries, frostbite, skin damage or impaired 
circulation of his face, hands, or feet during his entire 
period of active duty.  Separation examination in December 
1954 shows clinically normal findings on evaluation of his 
head, face, feet, skin, neurological system, and circulatory 
system.  On his medical history, the veteran did not report 
being treated for any injuries related to exposure to 
freezing temperatures.  He was honorably discharged from 
active duty in December 1954.

Post-service medical records associated with the veteran's 
claims file for the period of 1973 to 2002 show no treatment 
or diagnoses relating to any chronic disabilities affecting 
the skin of his hands or feet or their underlying circulatory 
or neurological systems.  The veteran was noted to have had a 
history of surgical treatment for skin cancer of his upper 
lip in 1972, but there was no evidence to link this to any 
cold weather injury in service.  There were also no recorded 
clinical observations addressing any abnormalities of his 
hands, or feet (to include any related abnormalities of his 
skin, circulatory system, neurological system or 
musculoskeletal system) or any reports that included mention 
of his alleged history of treatment for cold injury due to 
exposure to freezing temperatures.

In the present case, the Board finds no objective evidence to 
support the veteran's claim that he sustained a chronic 
disability affecting his face, hands or feet due to exposure 
to freezing temperatures during military service.  While we 
do not dispute his report that he served in Alaska during 
active duty, his service records do not indicate treatment 
for a freezing injury of any sort during active duty and his 
separation examination of December 1954 revealed no 
abnormalities of his face, hands, feet, and skin or his 
neurological, orthopedic, and circulatory systems indicative 
of a cold injury.  His current post-service medical records 
for the period from 1973 to 2002 contain no mention of any 
chronic disabilities or diagnoses of any abnormalities of his 
skin or his neurological or circulatory system that may be 
attributable to a cold weather injury.  

In view of the foregoing discussion, the Board finds that 
service connection is not warranted for a chronic acquired 
disability of the veteran's face, hands, and feet due to a 
freezing injury.  Because the factual evidence in this case 
is not approximately balanced with respect to the merits of 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for tinnitus is denied.

Service connection for a bilateral knee disability is denied.

Service connection for residuals of cold injury of the face, 
hands, and feet is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



